—Order and judgment (one paper), Supreme Court, New York County (Carol Huff, J.), entered June 1, 1993, which denied petitioner’s application seeking, inter alia, (1) redemption and reconveyance of title to 286-88 Hudson Street, (2) a declaration that the tax deed issued to the City is jurisdictionally void and invalid, and (3) review of respondent’s determination to foreclose upon the relevant property, unanimously affirmed, without costs.
The Department of Finance adequately fulfilled the foreclosure notice requirement of Administrative Code of the City of New York § 11-406 (c) which was upheld as constitutional in Matter of ISCA Enters. v City of New York (77 NY2d 688, cert denied 503 US 906). Furthermore, because petitioner entered into an in rem installment agreement with respondents shortly after the institution of the foreclosure action and then defaulted in making tax arrears payments, petitioner cannot now claim insufficient notice of the foreclosure proceeding (Matter of Tax Foreclosure No. 35, 71 NY2d *194863). Lastly, petitioner’s claim that the In Rem Foreclosure Release Board’s denial of petitioner’s application for redemption was arbitrary and capricious is unfounded since petitioner fails to demonstrate that the agency acted fraudulently or illegally (Matter of Upper E. Side Community Dev. Corp. v City of N. Y. Div. of Real Prop., 176 AD2d 649). Concur— Sullivan, J. P., Rosenberger, Ross, Asch and Tom, JJ. [As amended by unpublished order entered Dec. 27, 1994.]